Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the FINAL office action on the merits. Claims 1, 3-6, 8-16, and 18-21 are currently pending.

Response to Amendment
The amendment filed September 23, 2021 has been entered. Applicant’s amendments to the Claims in response to the Non-Final Office Action mailed June 23, 2021 has been entered. Claims 1, 3-6, 8-10, 12, 14-16, and 18-20 are maintained in rejection despite Applicant’s arguments/amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-10, 12, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 2008/0087773 A1), in view of Humphrey et al. (US 5,501,418 A).
Regarding claim 1, Meyer teaches (Fig. 1-2): A device (1) for moving a tongue rail (3) of a switch, the device comprising: at least two rollers (11a, 11b), including a first roller (11a) and a further roller (11b) which are configured and arranged one behind the other and substantially parallel to the rail 
The intermediate roller 12 with its axis 12a (parallel to the height of axis 14a and 14b of the inner and outer rollers 11a and 11b) is also height adjustable (para. 0022) and can therefore be adjustable together with the at least two rollers.  
Meyer does not explicitly teach that the intermediate roller is positioned in a space between the at least two rollers. However, Humphrey teaches (Fig. 4-6): A device for moving a tongue rail (204) of a switch, wherein an intermediate roller (108b) is positioned in a space between the at least two rollers (108a, 108c).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Meyer to place the middle roller in a space between the two rollers, as taught by Humphrey, in order to simplify assembly and eliminate the need to have an additional plate supporting the intermediate roller.
Regarding claim 4, Meyer and Humphrey teach the elements of claim 1, as stated above. Meyer does not explicitly teach that at least one of the at least two rollers, and at least one further intermediate roller includes an outermost shell made of metal. However, Humphrey further teaches 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Meyer to include an outermost shell made of metal for the rollers, in order to adequately withstand the loads acting the roller in operation, reinforce the roller against external conditions, and prolong the service life of the rollers.
Regarding claim 5, Meyer and Humphrey teach the elements of claim 1, as stated above. Meyer does not explicitly teach that the at least some of the at least two rollers, and the at least one further intermediate roller are arranged on a common retaining device. However, Humphrey teaches (Fig. 1 and 4-5): two rollers (108a, 108c) and an intermediate roller (108b) are arranged on a common retaining device (82, 84).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Meyer to arrange the rollers on a common retaining device, as taught by Humphrey, in order to simplify assembly and eliminate the need to have an additional plate supporting the intermediate roller.
Regarding claim 6, Meyer and Humphrey teach the elements of claim 5, as stated above. Humphrey further teaches (Fig. 1 and 4-5): the common retaining device (82, 84) includes two laterally arranged parts (82, 84).
Regarding claim 8, Meyer and Humphrey teach the elements of claim 1, as stated above. Meyer does not explicitly teach that the device is configured and arranged between two sleepers or fixed on the two sleepers. However, Humphrey teaches (Fig. 6): the device is configured and arranged between two sleepers (206, 208).

Regarding claim 9, Meyer and Humphrey teach the elements of claim 1, as stated above. Meyer further teaches (Fig. 1): the device (1) is fixed on the stock rail (2).
Regarding claim 10, Meyer and Humphrey teach the elements of claim 1, as stated above. Meyer further teaches (Fig. 2): the at least one further intermediate roller (12) is arranged after the further roller (11b).
Regarding claim 12, Meyer and Humphrey teach the elements of claim 1, as stated above. Meyer does not explicitly teach that at least one of the at least two rollers, or at least one further intermediate roller includes an outermost shell made of metal. However, Humphrey further teaches (Fig. 4): “a plurality of point rail support rollers 108a, 108b and 108c which are preferably metal cylinders with internal bushings” (Humphrey, para. 7, lines 23-25).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Meyer to include an outermost shell made of metal for the rollers, in order to adequately withstand the loads acting the roller in operation, reinforce the roller against external conditions, and prolong the service life of the rollers.
Regarding claim 15, Meyer and Humphrey teach the elements of claim 4, as stated above. Meyer does not explicitly teach that the at least some of the at least two rollers, and the at least one further intermediate roller are arranged on a common retaining device. However, Humphrey teaches (Fig. 1 and 4-5): two rollers (108a, 108c) and an intermediate roller (108b) are arranged on a common retaining device (82, 84).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Meyer to arrange the rollers on a common retaining device, as taught by 
Regarding claim 16, Meyer and Humphrey teach the elements of claim 6, as stated above. Humphrey further teaches (Fig. 4): the two laterally arranged parts (82, 84) of the retaining device and that the roller support cage is formed of high tensile strength metal (Humphrey, col. 7, lines 1-4).
Regarding claim 17, Meyer and Humphrey teach the elements of claim 6, as stated above. Meyer further teaches (Fig. 4): at least some of the at least two rollers (11a, 11b), and/or at least one further intermediate roller (12) are configured and arranged to be height-adjustable (Meyer, para. 0022, lines 4-14).
Regarding claim 18, Meyer and Humphrey teach the elements of claim 1, as stated above. Meyer does not explicitly teach that the device is configured and arranged between two sleepers or fixed on the two sleepers. However, Humphrey teaches (Fig. 6): the device is configured and arranged between two sleepers (206, 208).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Meyer to arrange the device between two sleepers, as taught by Humphrey, in order to properly support and move the tongue rail of a railway switch.
Regarding claim 19, Meyer and Humphrey teach the elements of claim 1, as stated above. Meyer further teaches (Fig. 1): the device (1) is fixed on the stock rail (2).
Regarding claim 20, Meyer and Humphrey teach the elements of claim 9, as stated above. Meyer further teaches (Fig. 2): the at least one further intermediate roller (12) is arranged after the further roller (11b).
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 2008/0087773 A1), in view of Humphrey et al. (US 5,501,418 A) and Benenowski et al. (EP 0964100 A2, provided with translation).
Regarding claim 3, Meyer and Humphrey teach the elements of claim 1, as stated above. Meyer does not explicitly teach that at least one of the at least two rollers are elastomer-sprung rollers. However, Benenowski teaches (Fig. 7): Spring elements (120, 122), which are elastomer springs (Benenowski, para. 0053), resiliently supporting the roller elements (90, 92, 94, 96) (Benenowski, claim 8, lines 66-71).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Meyer to include elastomer springs to resiliently support the rollers, as taught by Benenowski, in order to provide vibration dampening to the rollers when the device is in operation, thereby reducing wear and improving service life.
The term “Elastomer-sprung” implies that the rollers need not necessarily be an elastomer material, but can be sprung by an elastomer. Hence, this limitation is satisfied by the elastomer springs of Benenowski, supporting the rollers.
Regarding claim 14, Meyer, Humphrey, and Benenowski teach the elements of claim 3, as stated above. Meyer does not explicitly teach that at least one of the at least two rollers, or at least one further intermediate roller includes an outermost shell made of metal. However, Humphrey further teaches (Fig. 4): “a plurality of point rail support rollers 108a, 108b and 108c which are preferably metal cylinders with internal bushings” (Humphrey, para. 7, lines 23-25).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Meyer to include an outermost shell made of metal for the rollers, in order to adequately withstand the loads acting the roller in operation, reinforce the roller against external conditions, and prolong the service life of the rollers.

Response to Arguments
Applicant's arguments filed September 23, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Meyer and Humphery appear to teach away from the specific configuration of the roller adjustment mechanism where "the height of the axes of the at least two rollers is individually adjustable and the height of the axis of the at least one further intermediate roller is adjustable together with the at least two rollers" as currently amended. Applicant further states that Meyer “teaches away from the specific roller adjustment mechanism claimed.”
The examiner responds that para. 0013 of Meyer teaches: “The rolling process can be further improved if the inner roller onto which the blade first rolls is set lower than the outer roller”. Therefore, the height of the inner roller (11a) can be adjustable independent of the height of the outer roller (11b). Although the height adjustment in Meyer using the eccentric adjusting devices (14) can be “very time-consuming” as stated by the applicant, the limitation that “the height of the axes of the at least two rollers is individually adjustable is still satisfied under broadest reasonable interpretation. The specific roller adjustment mechanism is not claimed by the applicant.  
Further, the intermediate roller 12 with its axis 12a (parallel to the height of axis 14a and 14b of the inner and outer rollers 11a and 11b) is also height adjustable (para. 0022) and can therefore be adjustable together with the at least two rollers and allow for proper rolling of the tongue rail. The claimed limitation does not explicitly require that “the further roller does not have to be adjusted additionally,” as stated by the applicant in page 6 of the remarks. 
Applicant argues that the adjustment structure (80) of Humphrey would not only appear to teach away from the claimed configuration but would also appear to be non-enabled to correct the height of all the roller. 
.  In re Keller, 208 USPQ 871 (CCPA 1981).

Allowable Subject Matter
Claims 21, 11, and 13 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 21 and its depending claims 11 and 13, the prior art fails to teach that the highest point of a shell of the at least one further intermediate roller is below the highest points of the shells of the at least two rollers. While Meyer (US 2008/0087773 A1) teaches an intermediate roller and two outer rollers, the examiner finds no obvious reason to modify Meyer such that the intermediate roller is below the two outer rollers. Such a modification would require improper hindsight reasoning. Further, Meyer would teach against this limitation because Myer teaches: “the middle roller is at least the same height as the adjacent surface of the support or better still, projects slightly above it" (Meyer, para. 0012, lines 1-6). While Myer also teaches an embodiment in which the height of the middle roller is between that of the inner and outer rollers (Myers, para. 0014), the middle roller would not be below both rollers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CHENG LIN/Examiner, Art Unit 3617               


/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617